Citation Nr: 0713040	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for seborrheic 
dermatitis of the face, ears, and groin, to include as 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for a right testicle 
epididymal cyst, to include as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  His DD 214 reflects that he was awarded the 
Combat Infantryman Badge, the Purple Heart Medal, as well as 
the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
right testicle epididymal cyst, to include as secondary to 
Agent Orange exposure, service connection for basal cell 
carcinoma of the back and face, to include as secondary to 
Agent Orange exposure, and service connection for seborrheic 
dermatitis of the face, ears, and groin, to include as 
secondary to Agent Orange exposure.  

In December 2004, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The Board then issued a decision in September 2005, denying 
the veteran's claims of entitlement to service connection for 
seborrheic dermatitis, right testicle epididymal cyst, and 
basal cell carcinoma, and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  His attorney and VA's 
Office of General Counsel - representing the Secretary of 
VA, filed a joint motion requesting that the Court vacate the 
Board's decision and remand the case for readjudication in 
compliance with directives specified.  The Court issued an 
order in October 2006, granting the joint motion and since 
has returned the case to the Board.

Contemporaneous to the joint motion, the veteran withdrew his 
claim of entitlement to service connection for basal cell 
carcinoma, including as secondary to Agent Orange exposure.  
See 38 C.F.R. § 20.204(b), (c) (2006).  He also indicated 
that his claim for service connection of a right testicle 
epididymal cyst also included as secondary to his seborrheic 
dermatitis.

The raised claim of entitlement to service connection for a 
right testicle epididymal cyst, as secondary to seborrheic 
dermatitis, has not been adjudicated by the RO, nor developed 
for appellate consideration.  As such, it is referred to the 
RO for appropriate action.

The Board notes that an internet article on Radiation Therapy 
was received by the Board in February 2007, without waiver of 
RO consideration.  The article is not germane to the issues 
on appeal, and is not for consideration by the Board on this 
appeal.  As such, there is no prejudice to the veteran in the 
Board's adjudication of the appeal herein.

The issue of entitlement to service connection for seborrheic 
dermatitis of the face, ears, and groin, to include as 
secondary to Agent Orange exposure, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDING OF FACT

A right testicle epididymal cyst disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service - including presumed exposure to Agent Orange.


CONCLUSION OF LAW

A right testicle epididymal cyst disability was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a December 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim.

The December 2001 letter failed to discuss the law pertaining 
to the assignment of a disability rating or an effective date 
in compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claim for service 
connection for a right testicle epididymal cyst, to include 
as secondary to Agent Orange exposure, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for a right testicle epididymal cyst, to include 
as secondary to Agent Orange exposure, and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private treatment.  Additionally, the claims file contains 
the veteran's own statements in support of his claim, 
including a transcript of the veteran's testimony before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim for service connection for 
a right testicle epididymal cyst, to include as secondary to 
Agent Orange exposure, has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right testicular 
epididymal cyst, including as secondary to Agent Orange 
exposure.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for a right testicle epididymal 
cyst during his military service.  Moreover, the veteran's 
separation examination report was normal, with a normal 
clinical evaluation of the genito-urinary system.  The Board 
also notes that the veteran did not make any complaints at 
his discharge.  This is probatively significant and given a 
lot of weight and credibility because this was at a time 
contemporaneous to the period in question.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, medical evidence indicates that the veteran first 
sought treatment for a right testicle epididymal cyst, 
including a right radical orchiectomy, in December 1995, over 
28 years after the veteran's discharge from service.  The 
Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Furthermore, although the veteran is presumed to have been 
exposed to Agent Orange during his service in Vietnam, a 
testicular cyst is not a condition entitled to presumptive 
service connection in accordance with 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

In short, there is no competent clinical evidence that 
relates the right testicle epididymal cyst disability to 
service.  As such, the only evidence portending that the 
veteran's right testicle epididymal cyst is in any way 
related to his service in the military, including his 
presumed Agent Orange exposure, comes from him personally.  
As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
the claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.




ORDER

Entitlement to service connection for a right testicle 
epididymal cyst, to include as secondary to Agent Orange 
exposure, is denied.


REMAND

As noted above, as the veteran had service in Vietnam during 
the Vietnam Era, he is presumed to have been exposed to the 
herbicide Agent Orange.  The Board acknowledges that in May 
2005, Dr. D. R. M. opined that the veteran's dermatitis was 
most likely related to the chemicals that he was exposed to 
in service.  However, Dr. D.R.M's statement does not 
demonstrate that Dr. D.R.M reviewed the veteran's claims 
file, and instead indicates that she relied on a lay history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence).  

The Board notes that the Joint Motion indicated that the 
Board should consider whether a VA examination is necessary.  
After reviewing the medical evidence described above, the 
Board finds that a clinical opinion based on a review of the 
veteran's medical history, as contained in his claims folder, 
would be useful prior to appellate consideration of the issue 
of entitlement to service connection for seborrheic 
dermatitis, to include as due to exposure to Agent Orange.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Schedule the veteran for a VA 
examination by an appropriate specialist 
to determine the presence and etiology of 
current seborrheic dermatitis.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that current 
seborrheic dermatitis is due to service, 
to include exposure to herbicides 
including Agent Orange.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for seborrheic 
dermatitis, to include as secondary to 
Agent Orange exposure.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


